DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 8/10/2021.  Claims 45, 51, and 57-58 have been amended.  Claims 45-48, and 50-54, and 57-58 have been canceled by the Applicant.   Claims 45-48, 50-54, and 57-58 have been examined.  This action is Non-Final. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2021 has been entered.
 
                                                Response to Amendments
Applicant’s arguments with respect to claim(s) 45-48, 50-54, and 57-58, in the Remarks, filed on 8/10/2021, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new ground(s) of rejection is made in view of Lecomte et al. (2017/0310688). 


On pages 5-8 of the Applicant’s argument, the newly amended limitations “a trojan detection instrument integrated into a golden model comprising the logic circuit” is moot, in regards to new grounds of rejection that has been made (see below for details).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Objections
Claims 46-48, are objected to for, “A method”, line 1.  For the sake of clarity, the Applicant should amend to “The method”.   
Claim 50, are objected to for, “A facility”, line 1.  For the sake of clarity, the Applicant should amend to “The facility”.
Claims 52-54, are objected to for, “A trojan instrument facility”, line 1.  For the sake of clarity, the Applicant should amend to “The trojan instrument facility”.   
Claim 58 is objected to for, “A monitored and protected facility”, line 1.  For the sake of clarity, the Applicant should amend to “The monitored and protected facility”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-48, and 50 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 45; Claim 45 is found indefinite because the claim recites both a system and a method.  Claim 45 is directed to a method claim (i.e., including the steps of i.e. outputting, capturing, opening, and inserting…). However, the claim also recites embodiments of a system/device claim (i.e. trojan instrument facility, a plurality of scannable access points, a plurality of instrument interfaces, and trojan detection instrument…).  A claim is considered indefinite under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, if it does not reasonably apprise those skilled in the art of its scope. See MPEP 2173.05(p) and IPXL Holdings, 430 F.3d at 1384; See also In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303 (Fed. Cir. 2011) and Ex Parte Lyell, 17 USPQ2d 1548 (BPAI 1990) at 1550-51.") for details.
Regarding claims 46-48, and 50; claim 46-48, and 50 are dependent on claim 45, and therefore inherit 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, issues of the independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 45-48, 50-54, and 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Tehranipoor (2019/0347417) and in view of Lecomte et al. (2017/0310688) and further in view of Collins (2005/0242980).
           As per claim 45, Tehranipoor discloses a method of operating a hardware trojan installment facility configured to monitor a logic circuit, said
           trojan instrument facility comprising (Tehranipoor: para. 0025, detection framework #13):
           a plurality of scannable access points arranged in series (Tehranipoor: para. 0026, observation points, observing internal signals (i.e. scannable access points)),
           a plurality of instrument interfaces each comprising a scannable register comprising an alert field (Tehranipoor: para. 0048-0051, scan capability to all the flip-flops (FFs)(i.e. plurality of instrument interfaces) each comprising a control point (i.e. scannable register) comprising a violation (i.e. alert field),
	a trojan detection instrument embedded into the logic circuit (Tehranipoor: para. 0025, 0038, detection framework embedded into a circuit);
           said alert field adapted to selectively open an active one of said plurality of scannable access points (Tehranipoor: para. 0051-0052, 0054, if a violation occurs (i.e. alert field) the observation points (i.e. scannable access points) are observed to see determine if a hardware Trojan occurs),
           opening said active one of said plurality of scannable access points (Tehranipoor: para. 0051, opening the active one of the scannable access points (i.e. observation points) by observing); and
           inserting, in relation to said opening, said scannable register into an active scan chain with
an associated one of said plurality of instrument interfaces (Tehranipoor: para. 0026-0027, 0048, inserting and opening in the control point (i.e. scannable register) into an active scan chain (i.e. scan chain) with an associated one of the FFs (i.e. instrument interfaces).
           Tehranipoor does not explicitly disclose a trojan detection instrument integrated into a golden model compromising the logic circuit, said trojan detection instrument embedded into the logic circuit, operable to test by comparing.
	However, analogous art of Lecomte et al. discloses a trojan detection instrument integrated into a golden model compromising the logic circuit, said trojan detection instrument embedded into the logic circuit, operable to test by comparing (Lecomte: para. 0016, 0039-0042, golden model (i.e. model partition) obtained from a golden circuit, which is integrated into a circuit, compare each partition with a model partition).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lecomte with the system/method of Tehranipoor to include a trojan detection instrument integrated into a golden model compromising the logic circuit, said trojan detection instrument embedded into the logic circuit, operable to test by comparing.
(Lecomte: para. 0042).
	Tehranipoor nor Lecomte disclose logic circuit output against a reference limited, threshold during ongoing functional operation of the logic circuit, said reference limited threshold defined, operable to output alert data; said method comprising: outputting the output alert data from said trojan detection instrument; capturing said output alert data in said alert field.
          However, analogous art of Collins discloses logic circuit output against a reference limited during ongoing functional operation logic circuit, threshold, said reference limited threshold defined, (Collins: para. 0071, 0165, logic circuit output (i.e. temperature) against a reference limited threshold (i.e. threshold temperature)), operable to output alert data (Collins: para. 0118, operable to output alarm signal (i.e. alert data)); said method comprising: outputting the output alert data; capturing said output alert data in said alert field (Collins: para. 0118, outputting alarm signal (i.e. alert data), capturing an output alarm signal in the alert field(i.e. changing bit position in the configuration register).
         Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Collins with the system/method of Tehranipoor and Lecomte to include logic circuit output against a reference limited during ongoing functional operation of the logic circuit, threshold, said reference limited threshold defined, operable to output alert data; said method comprising: outputting the output alert data; capturing said output alert data in said alert field.  
(Lecomte: para. 0042).
As per claim 46, Tehranipoor, Lecomte, and Collins discloses a method according to claim 45. 
Collins further discloses said outputting, the output alert data, being in relation to comparing the logic circuit output against the reference limited threshold (Collins: para. 0071, 0165,  logic circuit output (i.e. temperature) against a reference limited threshold (i.e. threshold temperature).
Same Motivation as claim 45 above.  
            As per claim 47, Tehranipoor, Lecomte, and Collins discloses a method according to claim 45.
            Tehranipoor discloses said method comprising: providing said output alert data to alert processing logic outside the active scan chain (Tehranipoor: para. 0026-0027, 0054, alert (i.e. violation)).
             As per claim 48, Tehranipoor, Lecomte, and Collins discloses a method according to claim 45.  
             Tehranipoor and Lecomte do not explicitly disclose a method comprising: providing said output alert data to a countermeasure to activate the countermeasure.
(Collins: para. 0071, 0086, countermeasure (i.e. power down mode).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include providing said output alert data to a countermeasure to activate the countermeasure of Collins with Tehranipoor and Lecomte, the motivation is that this is an efficient security measure that the circuit can cool down to a temperature where it may be powered up again in the future without significant risk to damaging the circuit (Collins: para. 0071).
	As per claim 50, Tehranipoor discloses a facility configured to perform the method of any of claims 45-48 (Tehranipoor: para. 0026, 0054).
	As per claim 51, rejected under similar basis as claim 45. 
As per claim 52, Tehranipoor, Lecomte, and Collins disclose a trojan instrument facility comprising according to claim 51, said trojan instrument facility comprising:
Collins further discloses outputting the output alert data in relation to comparing the logic circuit output against the reference limited threshold (Collins: para. 0071, 0165,  logic circuit output (i.e. temperature) against a reference limited threshold (i.e. threshold temperature) in relation to detecting hardware Trojan activity).
Same Motivation as claim 45.  
             As per claim 53, Tehranipoor, Lecomte, and Collins discloses a trojan instrument facility comprising according to claim 51, said trojan instrument facility comprising:
            Tehranipoor discloses to provide the output alert data to alert processing logic outside the active scan chain (Tehranipoor: para. 0026-0027, 0054, alert (i.e. violation)).
As per claim 54, Tehranipoor, Lecomte, and Collins disclose a trojan instrument facility comprising according to claim 51.  Tehranipoor does not explicitly disclose provide the output alert data to a countermeasure to activate the countermeasure.
	Collins discloses to provide the output alert data to a countermeasure to activate the countermeasure (Collins: para. 0071, 0086, countermeasure (i.e. power down mode).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the output alert data to a countermeasure to activate the countermeasure of Collins with Tehranipoor and Lecomte, the motivation is that this is an efficient security measure that the circuit can cool down to a temperature where it may be powered up again in the future without significant risk to damaging the circuit (Collins: para. 0071).
          As per claim 57, Tehranipoor discloses a monitored and protected facility, said facility comprising:
           Tehranipoor discloses a first programmable logic fabric configured as a trojan instrument to monitor a parameter indicating activity of a hardware Trojan during ongoing functional operation of the facility (Tehranipoor: para. 0026-0027, 0054, 0071-0072, parameter (i.e. observation points)); said trojan instrument operable to output alert data when monitoring the parameter indicates activity of the hardware Trojan (Tehranipoor: output alert data (i.e. violation) when monitoring the parameter (i.e. observation points).
Tehranipoor does not explicitly disclose a trojan instrument facility comprising a trojan detection instrument integrated into a golden model comprising a logic circuit.
	However, analogous art of Lecomte et al. discloses a trojan instrument facility comprising a trojan detection instrument integrated into a golden model comprising a logic  (Lecomte: para. 0016, 0039-0042, golden model (i.e. model partition) obtained from a golden circuit, which is integrated into a circuit, compare each partition with a model partition).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lecomte with the system/method of Tehranipoor to include a trojan instrument facility comprising a trojan detection instrument integrated into a golden model comprising a logic circuit.
	One would have been motivated to a trojan instrument facility comprising a trojan detection instrument integrated into a golden model comprising a logic circuit, because this is a security measure that detects if there is a hardware trojan horse present that could infect the electronic circuit (Lecomte: para. 0042).
           Tehranipoor and Lecomte do not explicitly disclose said trojan detection instrument operable to test by comparing logic circuit output against a reference limited threshold, said reference limited threshold defined in relation to detecting hardware trojan activity; and a second programmable logic fabric configured as a countermeasure to compensate; and countermeasure activated in relation to the alert data; the activated countermeasure.
           However, analogous art of Collins discloses trojan detection instrument operable to test by comparing logic circuit output against a reference limited threshold, said reference limited threshold defined in relation to detecting hardware trojan activity (Collins: para. 0071, 0165, logic circuit output (i.e. temperature) against a reference limited threshold (i.e. threshold temperature)); and a second programmable logic fabric configured as a countermeasure to compensate; and countermeasure activated in relation to the alert data (Collins: para. 0086, alert data (i.e. alarm signal); the activated countermeasure compensating (Collins: para. 0071, 0086, countermeasure (i.e. power down mode).

	One would have been motivated, because this is a security measure that detects if there is a hardware trojan horse present that could infect the electronic circuit (Lecomte: para. 0042).
As per claim 58, Tehranipoor, Lecomte, and Collins discloses a monitored and protected facility according to claim 57.   The combination of Tehranipoor and Collins further discloses said first programmable logic fabric configured as a trojan instrument (i.e. configuration register) according to a secure configuration procedure (Tehranipoor: para. 0026-0027); and  
said second programmable logic fabric configured as a countermeasure according to a secure configuration procedure (Collins: para. 0071, 0086, countermeasure (i.e. power down mode).
           Same Motivation as claim 57.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791.  The examiner can normally be reached on M-F 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

3/7/2022
/J.E.J/Examiner, Art Unit 2439       



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439